Order entered November 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00032-CR

                                 LYDIA L. CURTIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-82230-08

                                             ORDER
        The Court DENIES appellant’s October 29, 203 pro se motion for extension of time to

file motions, petitions, writs, reviews, and rehearings.

        We ORDER the Clerk of the Court to send a copy of this order to Lydia L. Curtis, No.

178200, Collin County Detention Facility, 4300 Community Avenue, McKinney, Texas, 75071-

2535.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE